Citation Nr: 1129805	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  04-28 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder secondary to back disorders.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which denied the Veteran's claims for service connection for thoracic and lumbar back disorders and an acquired psychiatric disorder that was caused by the back disorders.  The Veteran disagreed and perfected an appeal.

Procedural history

The Veteran presented testimony at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

In a June 2006 decision, the Board remanded the claims on appeal for further VA medical examinations.  In a September 2008 decision, the Board denied the Veteran's claims.  The Veteran appealed and the Court of Appeals for Veterans Claims (Court) remanded the claims in accordance with a Joint Motion for Remand (JMR).  The Board remanded the claim in an October 2009 decision that effected the Court's remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Reasons for remand

The Board regrets that remand is necessary; however VBA has failed to substantially comply with the requirements of the Board's October 2009 remand order.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary and that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  The Board recognizes substantial compliance, not absolute compliance is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

The Board's October 2009 remand addressed the Court's reasons for remand essentially noting that the 2007 VA medical examiner's report was insufficient in that the examiner failed to state specific reasons for the opinion that was rendered.  The Board attempted to address the Court's concerns by stating that after VBA obtained all VA treatment records for the Veteran from 2006 on, a new VA orthopedic examination was to be provided.  The examiner was to address the nature and etiology of the current thoracic and lumbar spine disorders, but the Remand also directed the examiner to include "discussion of his documented medical history and assertions."  In addition, the Remand stated that it was "imperative that the physician's opinions reflect consideration and specific discussion of all pertinent medical evidence and events reflected in the record, to include the Veteran's service treatment records." [Emphasis in original].  The Remand went on to require that the examiner "specifically address a February 1964 preinduction examination finding of an accented dorsal dyphosis; an August 1965 finding of acute back strain; March 1966 findings of low back strain, increased lumbar curvature, and postural back pain; and a June 1966 separation examination finding of a normal spine."  The examiner was required to specifically address "the medical evidence indicating an intercurrent post-service on-the-job back injury in May 1977 (for which the Veteran received workman's compensation benefits for many years thereafter), and a head and back injury in February 1996, and the findings pertaining to the thoracic and lumbar spine on September 2002 and March 2007 VA examinations."  Finally, the examiner was directed to "set for all examination findings, along with the complete rationale for all comments expressed and conclusions reached." [Emphasis in original].

The Veteran and his representatives contend in the February 2011 VA Form 646 response and July 2011 formal response that the May 2010 VA medical examination report is not in substantial compliance with the Board's October 2009 remand order.  The Board agrees.

The examiner did not specifically address the "February 1964 preinduction examination finding of an accented dorsal dyphosis; an August 1965 finding of acute back strain; March 1966 findings of low back strain, increased lumbar curvature, and postural back pain; and a June 1966 separation examination finding of a normal spine."   Instead, the examiner attempted to abbreviate the service treatment record into a three sentence paragraph that states that the Veteran experienced low back pain, consulted a doctor who provided unspecified treatment before receiving an honorable discharge.  There is no analysis or comment and no rationale that discusses the nature of the Veteran's pre-existing back disorder and a determination of whether it was aggravated during service.  In sum, this aspect of the report did not comply at all with the requirements provided in the Board's remand.

The examiner did not address the May 1977 worker's compensation injury or the February 1996 injury, and he did not comment on the earlier 2002 and 2007 VA medical examiner's findings.  As noted above, these were specified as areas the VA examiner was to specifically address.  The examiner was to provide a complete rationale for his opinion, but only stated that he "reviewed the extensive and complicated instructions" of the Remand order and considered "all the information mentioned in the general remarks" of the order.  The examiner provided an opinion that the Veteran's thoracic and lumbar disorders were not incurred during service, but he did not provide any explanation of why he believes that.  He also determined that the Veteran's back disorders were a natural progression of "thoracic kyphosis," but did not state why he believes that is the case.  

After review of the entire record, the Board finds that the May 2010 VA examiner's report is wholly insufficient and that the claim must, unfortunately, be remanded for an examination that complies with the October 2009 Board remand, and also address the concerns raised by the parties in the underlying JMR.  The Board notes that the May 2010 VA examining physician seemed to be confused by the "complicated" instructions.  The Board will attempt to provide a more simplistic order designed to reduce the potential for confusion by the next VA examiner and to provide a more explicit avenue for VBA to ensure compliance with the remand should the case be returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall ensure that the Veteran's VA treatment records regarding his back disorders are up to date in the Veteran's VA claims folder.

2.  Following completion of the foregoing, VBA shall provide the Veteran with an examination by a VA orthopedic physician who shall review the Veteran's VA claims folder prior to examining the Veteran and who shall indicate in a written report that the review of the VA claims folder was completed.

The examiner shall provide a description of the nature and extent of any thoracic or lumbar back disorder currently manifested by the Veteran.  The diagnosis of any such back disorder or disorders shall be stated.

The examiner shall provide an opinion whether it is at least as likely as not (that is, at least a 50 percent probability) that any diagnosed thoracic and/or lumbar back disorder currently manifested by the Veteran was incurred in or aggravated during his active duty service.  

The examiner shall also provide an opinion whether the Veteran manifested any back disorder prior to induction into active duty service.  If such a pre-service back disorder was manifested, then the examiner shall provide an opinion whether the disorder increased in severity during service.  The examiner shall provide a discussion of the medical evidence that leads to any conclusion.  

If the examiner determines that the severity of the pre-service back disorder was increased during service, then the examiner shall provide an opinion whether the increase in severity was due to the natural progression of the disorder or whether the severity of the disorder was increased beyond the natural progression of the disorder.  The examiner shall provide a discussion of the medical evidence that leads to any conclusion.  

In providing the opinions sought above, the examiner shall specifically address the February 1964 induction physical findings; the August 1965 service treatment record entry regarding acute back strain; the March 1966 findings of low back strain, increased lumbar curvature and postural back pain; and, a June 1966 separation examination that showed a normal spine.  Specifically, the examiner shall note how any of the specified service treatment record entries are or are not indications of back disorders that relate to current back disorders and explain why they do or do not relate.  In addition, the examiner shall note how any of the service treatment record entries are or are not indications of an increase in severity beyond the natural progression of any back disorder found to exist prior to the Veteran's induction into active duty military service and explain why the entries are or are not evidence of an increase in severity.

The examiner shall also opine whether it is more likely as not (more than 50 percent) that the injuries noted in May 1977 and February 1996 caused any currently manifested back disorder or disorders.  The examiner shall fully explain the basis of the opinion and specify in detail what medical evidence leads to any opinion reached.

Finally, the examiner shall note the findings of the September 2002 and March 2007 VA examiners regarding the likely etiology of the Veteran's back disorders and express an opinion whether they are or are not supported by the medical evidence of record.  As above, the examiner shall fully explain the basis of the opinion and specify in detail what medical evidence leads to any opinion reached.

3.  VBA shall provide the Veteran with sufficient notice of the examination and explain the consequences of a failure to appear at the examination.  A true copy of the notice shall be placed in the Veteran's VA claims folder.

4.  Following the foregoing and any other development deemed necessary, VBA shall ensure that the examiner's opinions meet the requirements stated in this Remand prior to readjudicating the Veteran's claims for entitlement to service connection for thoracic and lumbar disorders and for an acquired psychiatric disorder secondary to the claimed back disorders.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


